Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
	This is in response to the amendments filed on March 25, 2021 in which claims 1-21 are pending, of which claim 14 was cancelled, and claim 1 was amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 10-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seliger et al. (US PG Pub. 2010/0212183). In view of Keite-Telgenbuscher et al. (US Patent 9,332,593).
Regarding claim 1, Seliger et al. “Seliger” discloses a device (combination of 3, 8, 9, and 15, Fig. 1 and 2) for producing a shell of a ski boot (1) that in some areas is adapted to a foot, or a leg, of a user of the ski boot (Par. 0031, Lines:1-2), which has a lower shell part (24) and an upper shell part (5), and the lower shell part (24) and the upper shell part (5) are made of a plastic material (Par. 0031, Lines: 1-3), wherein the device (combination of 3, 8, 9, and 15) has a heating element (3) for sectionally heating the upper shell part above the softening temperature of the plastic material (Par. 0034, Lines: 1-5 and Par. 0035, Lines: 1-3), wherein the heating element (3) (upper shell part, 5, Par. 0034, Lines: 1-5, examiner notes the heating element is adhesively bonded to the shell), such that a contact between the heating element (3) and the one of the shell parts (upper shell part, 5) is established by means of the adhesion connection when the heating element is attached on the one of the shell parts (Par. 0034, Lines: 1-5 and Par. 0035, Lines: 1-3, examiner notes when the heating element is attached to the shell there is a contact established by the adhesive).
	Seliger discloses in an alternative embodiment making the heating element reusable between different ski liners by using a sleeve (Par. 0034, Lines: 13-16)
	Seliger does not disclose means of a reglueable pressure-sensitive adhesive.
	However, Keite-Telgenbuscher teaches yet another heating element, wherein Keite-Telgenbuscher teaches an adhesion-promoting layer includes a layer of an adhesive comprising a reglueable pressure-sensitive adhesive (Col. 3, Lines: 61-63, Col. 9, Lines: 37-40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element disclosed by Seliger, by using a reglueable pressure-sensitive adhesive as taught by Keite-Telgenbuscher, in order to reuse the heating element for every produced shell.


	Regarding claim 2,	Seliger in view of Keite-Telgenbuscher disclose the reglueable pressure-sensitive adhesive an acrylate-based pressure-sensitive adhesive is provided (Col. 3, Lines: 61-63, Col. 9, Lines: 37-40).

	Regarding claim 4, Seliger in view of Keite-Telgenbuscher disclose the heating element comprises a heating film (Par. 0032, Lines: 5-7 of Seliger, examiner notes applicant has not sufficiently claimed the structure of a “heating film”. The carrier fabric, 9, acts as the “heating film”).  

	Regarding claim 6, Seliger in view of Keite-Telgenbuscher disclose the heating film is accommodated a strand as a heating conductor layer (Par. 0032, Lines: 5-7 of Seliger, examiner notes the “strand as heating conductor layer” is the conductive thread material, 8).  
 
	Regarding claim 10, Seliger in view of Keite-Telgenbuscher disclose the adhesion-promoting layer (Par. 0034, Lines: 1-5 of Seliger) substantially extends completely over a contact surface of the heating element (examiner notes, the heating element is shown as contouring along the entire upper in Fig. 1-2. Because of this, the adhesion-promoting layer would substantially extend completely over a contact surface of the heating element).

	Regarding claim 11, Seliger et al. “Seliger” discloses a method for producing a shell of a ski boot (1) that is adapted to a foot, or leg, of a user (Par. 0031, Lines: 1-2) and the ski boot (1) comprises a prefabricated lower shell part (24) - which comprises a substantially plate-shaped sole area  (examiner notes this limitation is shown in Fig. 2)- and an upper shell part (5) made of a plastic material (Par. 0031, Lines: 1-3), wherein at least one of the shell parts is heated at least sectionally, wherein the foot of the user is accommodated in the lower shell part and/or upper shell part that is heated (Par. 0034, Lines: 1-5 and Par. 0035, Lines: 1-3), wherein in a region of one of the shell parts deviating from the sole area a heating element (3) will be attached by means of an adhesion connection between the heating element and the shell part achieved via an adhesive (Par. 0034, Lines: 1-5, examiner notes the heating element is adhesively bonded to the region of one of the shell parts deviating from the sole area as shown in Fig. 1-2) before the shell part will be heated in at least portions of the shell part by means of the heating element (Par. 0034, Lines: 1-5 and Par. 0035, Lines: 1-3, examiner notes in order for the shell part to be heated, the heating element must be attached first).
	Seliger discloses in an alternative embodiment making the heating element reusable between different ski liners by using a sleeve (Par. 0034, Lines: 13-16)
	Seliger does not disclose means of a reglueable pressure-sensitive adhesive.
	However, Keite-Telgenbuscher teaches yet another heating element, wherein Keite-Telgenbuscher teaches an adhesion-promoting layer includes a layer of an adhesive comprising a reglueable pressure-sensitive adhesive (Col. 3, Lines: 61-63, Col. 9, Lines: 37-40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element disclosed by Seliger, by using a reglueable pressure-sensitive adhesive as taught by Keite-Telgenbuscher, in order to reuse the heating element for every produced shell.

	Regarding claim 12, Seliger in view of Keite-Telgenbuscher disclose the upper shell part are adapted for the foot or leg of the user to be inserted into the ski boot prior to heating the shell part (Par. 0013, Lines: 1-5 of Seliger, Par. 0037, Lines: 1-6).

	Regarding claim 13, Seliger in view of Keite-Telgenbuscher disclose the upper shell part is heated up to at least 50°C (Par. 0013, Lines: 1-5 of Seliger, examiner notes the claimed “at least 50°C” is within the range, 35-60°C).  
	Regarding claim 17, Seliger in view of Keite-Telgenbuscher disclose the upper shell part is heated up to a temperature between 50°C and 100°C (Par. 0013, Lines: 1-5 of Seliger, examiner notes temperatures between 35 and 60°C is within the claimed range “50°C and 100°C”).  
	Regarding claim 18, Seliger in view of Keite-Telgenbuscher disclose the upper shell part is heated up to a temperature between 60°C and 90°C.  (Par. 0013, Lines: 1-5 of Seliger, examiner notes 60°C is within the claimed range “50°C and 100°C”).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seliger et al. in view of Keite-Telgenbuscher, further in view of Morimoto et al. (US Patent 4,500,741--hereinafter Morimoto).
	Regarding claim 3, Seliger in view of Keite-Telgenbuscher disclose the invention substantially as claimed above.
	They do not disclose a silicone layer consists of an addition cross-linked two-component silicone rubber which is vulcanizable at room temperature.
	However, Morimoto teaches yet another heating element, wherein Morimoto teaches a silicone layer consists of an addition cross-linked two-component silicone rubber which is vulcanizable at room temperature (Col. 2, Lines: 59-61, examiner notes the limitation “vulcanizable at room temperature” renders this claim a “product-by-process” claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use an addition cross-linked two-component silicone rubber as taught by Morimoto as the material for of Seliger in view of Keite-Telgenbuscher. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because addition cross-linked two-component silicone rubber was a well-known material for heating elements as taught by Morimoto, in order to use a cost effective adhesive.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seliger et al. in view of Keite-Telgenbuscher, further, further in view of et al. in view of Lee et al. (US PG Pub. 2006/0278631).
	Regarding claim 5, Seliger in view of Keite-Telgenbuscher disclose the invention substantially as claimed above.
	They do not disclose a silicone heater. 
	However, Lee et al. “Lee” teaches yet another heating element for footwear (Par. 0090, Lines: 4-9), wherein Lee teaches a silicone heater in which a heating conductor layer is accommodated between two silicone layers (Par. 0015, lines: 4-6, examiner notes “laminates” can be made of silicone, Par. 0022, Lines: 12-15, examiner notes the heating element is placed between the laminates, and according to Par. 0022, Lines: 3-6 examiner notes the “heating conducting layer” is the “conductive fabric”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element disclosed by Seliger in view of Keite-Telgenbuscher, by incorporating two silicone layers as taught by Lee, in order to reduce the heating element from getting too hot.

	Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seliger et al. in view of Keite-Telgenbuscher, further in view of Kaiserman et al. (US PG Pub. 20080083721—hereinafter, Kaiserman).
	Regarding claim 7, Seliger in view of Keite-Telgenbuscher, disclose the invention substantially as claimed above.
	They do not disclose the heating conductor layer is accommodated between two insulating films.
	However, Kaiserman teaches yet another footwear article (Fig.1) having heating element, wherein Kaiserman teaches a heating element (40, Fig. 1-4) comprises a heating conductor layer (64), wherein the heating conductor layer is accommodated between two insulating films (48 and 56).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element as disclosed by Seliger in view of Keite-Telgenbuscher, by using a heating film as taught by Kaiserman, in order to provide a heating element that’s cost efficient.

	Regarding claim 8, Seliger in view of Keite-Telgenbuscher, further in view of Kaiserman disclose on a side of the heating film (see annotated Fig. 2 below of Kaiserman) which side faces away from the adhesion-promoting layer (76) there are provided a covering layer (84, Fig. 2).

    PNG
    media_image1.png
    270
    700
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated
	Regarding claim 15, Seliger in view of Keite-Telgenbuscher, further in view of Kaiserman disclose the heating film (64, Fig. 104 of Kaiserman) has a thickness of less than 3 mm (Par. 0066, Lines: 1-5).	
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seliger et al. in view of Keite-Telgenbuscher, further in view of Bourke et al. (US PG Pub. 2008/0197126--, hereinafter Bourke).
	Regarding claim 9, Seliger in view of Keite-Telgenbuscher disclose the invention substantially as claimed above.
	They do not disclose the heating element comprises a temperature sensor.
	However, Bourke et al. “Bourke” teaches yet another heated footwear, wherein Bourke teaches a shoe (20, Fig. 1) has a heating element (36) which comprises a temperature sensor (60).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element as disclosed by Seliger in view of Keite-Telgenbuscher, by incorporating a temperature sensor as taught by Bourke, in order to control heat (Par. 0034, Lines: 20-25).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seliger et al. in view of Keite-Telgenbuscher, further in view of Lee et al., further in view of Verstraeten et al. (US PG Pub. 20140153912—hereinafter, Verstraeten).
	Regarding claim 16, Seliger in view of Keite-Telgenbuscher, further in view of Lee disclose the invention substantially as claimed above.
	They do not disclose a heating element provided with glass fabric inlays
	However, Verstraeten teaches yet another heating element, wherein Verstraeten teaches a heating element (10, Fig. 1) provided with glass fabric inlays (Par. 0020, Lines: 10-14, examiner notes “glass yarns” I used in the wrap knitted fabric, Par. 0055, Lines: 1-7, examiner notes the textile fabric is used within the heating element).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element as disclosed by Seliger in view of Keite-Telgenbuscher, further in view of Lee, by incorporating (glass) fabric inlays as taught by Verstraetan, in order to increase temperature resistance (Par. 0020, Lines: 14-16).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seliger et al. in view of Keite-Telgenbuscher, further in view of and Verstraeten et al., hereinafter, Verstraeten.
	Regarding claim 19, Seliger in view of Keite-Telgenbuscher disclose the strand (Par. Par. 0032, Lines: 5-7 of Seliger, examiner notes the “strand as heating conductor layer” is the conductive thread material, 8) is made electrically conductive by means of metal additions (Par. 0016, Lines: 1-3). 
	They do not disclose the strand is made of an alloy containing copper and nickel.
	However, Verstraeten et al. “Verstraeten” teaches yet another heating element wherein Verstraeten teaches a strand is made of an alloy containing copper and nickel (Par. 0028, Lines: 1-4, Par. 0031, Lines: 1-6, and Par. 0033, Lines: 1-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strand disclosed by Seliger in view of Keite-Telgenbuscher, by incorporating copper and nickel as taught by Verstraeten, in order to enhance the electrical conductivity of the heating element.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
Seliger et al. in view of Keite-Telgenbuscher, further in view of Kaiserman et al, further in view of Ferguson (US PG Pub. 2005/0082280--hereinafter Ferguson).
	Regarding claim 20, Seliger in view of Keite-Telgenbuscher, further in view of Kaiserman disclose the invention substantially as claimed above.
	They do not disclose the insulating films are made of polyimide
	However, Ferguson teaches yet another heating element, wherein Ferguson teaches a heating conductor layer (6, Fig. 1a-1d) comprises an insulating film (12) made of polyimide (Par. 0004, Lines: 1-4).
	It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use polyimide as taught by Ferguson as the material for the conductor layers of Seliger in view of Keite-Telgenbuscher, further in view of Kaiserman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because polyimide was a well-known material for insulating films as taught by Ferguson, in order to use a cost effective adhesive.

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seliger et al. in view of Keite-Telgenbuscher, further in view of Kaiserman, further in view of et al. in view of Lee et al.
	Regarding claim 21, Seliger in view of Keite-Telgenbuscher, further in view of Kaiserman, disclose the invention substantially as claimed above.
	They do not disclose the covering layer is a textile fabric. 
	However, Lee et al. “Lee” teaches yet another heating element for footwear (Par. 0090, Lines: 4-9), wherein Lee teaches a covering layer is a textile fabric (Par. 0095, Lines: 1-3 and 7-11, examiner notes the claimed “covering layer” is the cited “second outer finishing layer”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the covering layer disclosed by Seliger in view of Keite-Telgenbuscher, further in view of Kaiserman, by using a textile fabric as taught by Lee, in order to enhance the feel of heating element when held by a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732